Title: Thomas Jefferson to LeRoy, Bayard & Company, 29 May 1819
From: Jefferson, Thomas
To: LeRoy, Bayard & Company


          
            Messrs Leroy & Bayard
            Monticello May 29. 19.
          
          Availing myself of your kind indulgence in permitting the payment of my last instalment to be postponed, I this day desire my friend and correspondent in Richmond, mr Gibson, to remit you 432. D 25 C the interest on that instalment from Jan. 1. 1816. to the 15th of the ensuing month of June, by which time I expect the remittance can reach you. it is true that having a few days past had occasion to request him to make a remittance of some amount for me to Philadelphia, he informed me it was impossible to get in Richmond a bill on Philadelphia and therefore he had desired the remittee to draw on him. perhaps the same difficulty may exist as to N. York. but as one of the places must have a right to draw on the other, I am in hopes the remittance may be effected. I salute you with assurances of great esteem & respect.
          Th: Jefferson
        